IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44389

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 316
                                                )
       Plaintiff-Respondent,                    )   Filed: January 13, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MICHAEL NORMAN DEMOURA,                         )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum period of
       confinement of four years, for intimidating, impeding, influencing, or preventing the
       attendance of a witness, and an indeterminate five-year sentence for intimidating,
       impeding, influencing, or preventing the attendance of a witness, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Michael Norman Demoura pleaded guilty to two counts of intimidating, impeding,
influencing, or preventing the attendance of a witness, felony, Idaho Code § 18-2604(3). The
district court sentenced Demoura to a unified five-year sentence, with four years determinate,
and a unified five-year indeterminate sentence, with the sentences to run consecutive to each
other and to another case. The district court retained jurisdiction and after a period of retained
jurisdiction, suspended the sentence, and placed Demoura on probation. Demoura appeals,
contending that his sentences are excessive.

                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Demoura’s judgment of conviction and sentences are affirmed.




                                                   2